78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terence Kenneth O'NEAL, Plaintiff-Appellant,v.T.E. MERKEL;  Nurse Cashwell;  Nurse Allen;  Nurse Davis;Mr. Conn, Defendants-Appellees,andFranklin E. FREEMAN, Jr.;  GARY Dixon;  Doctor Lowy;  DoctorShaw;  Doctor Castalloe;  Harry Allsbrook;  Mr.Cherry, Defendants.
No. 95-7795.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1996.Decided March 4, 1996.

Terence Kenneth O'Neal, Appellant Pro Se.  Mark J. Pletzke, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before WILLIAMS and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
The notice of appeal in this case was received in the district court shortly after expiration of the appeal period.   Under Houston v. Lack, 487 U.S. 266 (1988) and Fed.  R.App. P. 4(c), the notice is considered filed as of the date Appellant delivered it to prison officials for forwarding to the court.   The record does not reveal when Appellant delivered the notice of appeal for mailing to the court.   Accordingly, we remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Houston v. Lack and Rule 4(c).   The record, as supplemented, will then be returned to this court for further consideration.

REMANDED